Citation Nr: 1801778	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE
				
Entitlement to service connection for skin cancer, to include due to exposure to radiation.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1953 to March 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the file.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed skin cancer was caused by his exposure to radiation during his time in active service.  

The Veteran had a videoconference hearing in September 2017.  The Veteran stated that during his time in active duty service, he was stationed at one point at the Bikini Atolls in 1956 and was stationed there for approximately one year as an air traffic controller in the tower.  The Veteran stated he had exposure to open air.  The Veteran stated that when he arrived in Enewetak, he was given a badge to wear to indicate whether he was exposed to radiation and a dosimeter.  The Veteran's representative stated at the hearing that between 1946 and 1958, the United States conducted approximately twenty three or more nuclear device detonations on the Bikini Islands.  In March 1954, the Bravo device was tested, and it was estimated that about 50 percent of the fusion yield associated with the near surface nuclear detonation was disposed of on local or regional scale.  The Veteran reported that during detonations, he went out on the aircraft carrier, the U.S.S. Badoeng Strait, which was approximately thirty miles from ground zero.  After detonation, he sailed back into Bikini and was then anywhere from fifteen to twenty miles or less from the detonation location.  The Veteran stated he witnessed about twelve of these detonations.  The Veteran stated he was diagnosed with skin cancer approximately five or six years after he returned from the service.  The Veteran stated his doctor did not correlate his skin cancer to his radiation exposure, but did say it was probable.  The Veteran reported he sought treatment for his skin cancer immediately after the diagnosis and has continued treatment.  Additionally, the Veteran noted his family did not have a history of skin cancer and that after service, he worked as an air traffic controller and was not exposed to the sun as part of his occupational duties.

In January 2017, the Director of Post 9/11 Environmental Health Services submitted a letter stating that in his opinion, it was not likely that the Veteran's skin cancer was caused by his exposure to ionizing radiation while in military service.  The Director of Compensation Services also submitted a letter in January 2017 saying that based on her information, her opinion as that there was no reasonable possibility that the Veteran's skin cancer was caused by his exposure to ionizing radiation.

In July 2015, one of the Veteran's treating doctors submitted a letter.  The examiner stated that while he couldn't attest definitively that the Veteran's skin cancer was a result of his nuclear radiation exposure, he believed it was worth consideration.

While the two January 2017 letters both state that it is unlikely that the Veteran's skin cancer was caused by his exposure to ionizing radiation, one of the Veteran's treating examiners said it was worth consideration.  The Veteran has not had a VA examination for his skin cancer.  Therefore, the case will be remanded in order to afford the Veteran with an examination for his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006):

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his skin cancer.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should specifically indicate: 

Whether it is as least as likely as not that the Veteran's skin cancer was caused by his exposure to ionizing radiation while serving on active duty.

3.  After completion of the above, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




